Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/2/2021 has been entered. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (20130138491) in view of Winters et al. (20150058108) further in view of Choong et al. (20140200985).
As per claims 1, 12,
Gao discloses a method for providing e-commerce information associated with an e-commerce transaction, to users of an electronic device comprising:
monitoring at least one of a URL or a page element to determine whether the user has navigated to a checkout interface associated with the e-commerce transaction (par 116, 138);
displaying the result of the e-commerce transaction of the user associated with the application of said at least one benefit (par 25, 27).
Gao does not explicitly disclose:
after checking for at least one benefit relative to the purchase selected by the user, prompting the user to request application of said at least one benefit; and
after receiving input from the user confirming application of said benefit, displaying a modal to the user operative to indicate that benefits are at least being identified.
However, Winters discloses:
after checking for at least one benefit relative to the purchase selected by the user, prompting the user to request application of said at least one benefit; and
after receiving input from the user confirming application of said benefit, displaying a modal to the user operative to indicate that benefits are at least being identified.

Gao does not explicitly disclose:
upon determining that the user has navigated to said checkout interface, and prior to the user initiating the e-commerce transaction, identifying and applying at least one benefit relative to a purchase selected by the user.
However, Choong discloses:
upon determining that the user has navigated to said checkout interface, and prior to the user initiating the e-commerce transaction, identifying and applying at least one benefit relative to a purchase selected by the user (par 6, 18). Choong discloses a system that automatically identify a code “which is provided to a user” on a page “to which the user navigates”.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Choong’s upon determining that the user has navigated to said checkout interface, and prior to the user initiating the e-commerce transaction, identifying and applying at least one benefit relative to a purchase selected by the user 
	As per claim 2,
	Winters discloses said page element comprises one element selected from the group consisting of keyword and image within said checkout interface (par 95).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Winter’s said page element comprises one element selected from the group consisting of keyword and image within said checkout interface to Gao’s method for providing e-commerce information associated with an e-commerce transaction, to users of an electronic device. One would be motivated to do this in order to provide merchants with the ability to process transaction data, such as records of payments made via credit cards, debit cards, prepaid cards, and provide information based on the processing of the transaction data.
As per claim 3,
Gao discloses the step of checking for at least one benefit is conducted as a background process which is not visible on the checkout interface (par 116, 138).
As per claim 4,
Gao discloses the step of prompting the user to request application of said at least one benefit is conducted after completion of the step of checking for at least one benefit relative to a purchase selected by the user (par 27).
As per claim 7,
Gao discloses said at least one benefit comprises a coupon code operative to reduce the cost of the purchase selected by the user (par 25, 27).
As per claim 13,
Gao discloses said software program is configured to be executed at least partially on a client device operated by the user (par 136).
As per claim 14,
Gao discloses said software program is configured to be executed at least partially on an application server (par 11).
As per claim 15,
Gao discloses said software program is configured to receive and store user preferences relative to a set of merchants at which the system is operative (par 54).
As per claim 16,
Gao discloses said software program is configured to receive and store user preferences relative to a set of benefits to be identified by the system (par 54).
As per claim 17,
Gao discloses monitoring a user’s interaction with an e-commerce interface comprises monitoring a URL associated with said e-commerce interface (par 116, 138).
As per claim 18,

As per claim 19,
	Winters discloses said page element comprises a keyword associated with said checkout interface (par 95).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Winter’s said page element comprises a keyword associated with said checkout interface to Gao’s method for providing e-commerce information associated with an e-commerce transaction, to users of an electronic device. One would be motivated to do this in order to provide merchants with the ability to process transaction data, such as records of payments made via credit cards, debit cards, prepaid cards, and provide information based on the processing of the transaction data.
As per claim 20,
	Winters discloses said page element comprises an image associated with said checkout interface (par 95).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Winter’s said page element comprises an image associated with said checkout interface to Gao’s method for providing e-commerce information associated with an e-commerce transaction, to users of an electronic device. One would be motivated to do this in order to provide merchants with the ability to process transaction data, such as records of payments made via credit cards, debit .
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (20130138491) in view of Winters et al. (20150058108) further in view of Choong et al. (20140200985) further in view of Linevsky et al. (20160012499).
As per claim 5,
The Gao, Winters and Choong combination discloses the claimed invention as in claim 4. The combination does not explicitly disclose:
the step of displaying a modal to the user operative to indicate that benefits are at least being identified further comprises displaying said modal for approximately between 3 and 4 seconds.
However, Linevsky discloses:
the step of displaying a modal to the user operative to indicate that benefits are at least being identified further comprises displaying said modal for approximately between 3 and 4 seconds (par 96).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Linevsky’s the step of displaying a modal to the user operative to indicate that benefits are at least being identified further comprises displaying said modal for approximately between 3 and 4 seconds to Gao’s method for providing e-commerce information associated with an e-commerce transaction, to users of an electronic device. One would be motivated to do this in order to provide merchants with the ability to provide data feeds from multiple merchants and process to build a 
As per claim 6,
Linevsky discloses:
the step of displaying a modal to the user operative to indicate that benefits are at least being identified further comprises displaying said modal until the step of identifying and applying at least one benefit relative to a product selected by the user is complete (par 96).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Linevsky’s the step of displaying a modal to the user operative to indicate that benefits are at least being identified further comprises displaying said modal until the step of identifying and applying at least one benefit relative to a product selected by the user is complete to Gao’s method for providing e-commerce information associated with an e-commerce transaction, to users of an electronic device. One would be motivated to do this in order to provide merchants with the ability to provide data feeds from multiple merchants and process to build a product database and where a server retrieves product data and serves it to users browsing the electronic catalogs.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (20130138491) in view of Winters et al. (20150058108) further in view of Choong et al. (20140200985) further in view of Zhow et al. (20160189137).
As per claim 8,

said at least one benefit comprises a cashback percentage provided from a merchant to the user relative to the purchase selected by the user.
However, Zhow discloses:
said at least one benefit comprises a cashback percentage provided from a merchant to the user relative to the purchase selected by the user (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Zhow’s said at least one benefit comprises a cashback percentage provided from a merchant to the user relative to the purchase selected by the user to Gao’s method for providing e-commerce information associated with an e-commerce transaction, to users of an electronic device. One would be motivated to do this in order to provide merchants with methods and systems for providing compensation for using mobile payment services.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (20130138491) in view of Winters et al. (20150058108) further in view of Choong et al. (20140200985) further in view of Almeida (20120022976).
As per claim 9,
The Gao, Winters and Choong combination discloses the claimed invention as in claim 4. The combination does not explicitly disclose:
said at least one benefit comprises presentation to the user of at least one competing e-commerce interface associated with the purchase selected by the user.
However, Almeida discloses:

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Almeida’s said at least one benefit comprises presentation to the user of at least one competing e-commerce interface associated with the purchase selected by the user to Gao’s method for providing e-commerce information associated with an e-commerce transaction, to users of an electronic device. One would be motivated to do this in order to provide consumer with access to worldwide e-malls and each of these e-malls will offer means for creating e-shops, e-distributors.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (20130138491) in view of Winters et al. (20150058108) further in view of Choong et al. (20140200985) further in view of Sadri et al. (20150254365).
As per claim 10,
The Gao, Winters and Choong combination discloses the claimed invention as in claim 4. The combination does not explicitly disclose:
said at least one benefit comprises a loyalty benefit associated with a merchant or financial institution.
However, Sadri discloses:
said at least one benefit comprises a loyalty benefit associated with a merchant or financial institution (par 86).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Sadri’s said at least one benefit comprises a loyalty benefit 
As per claim 11,
Sadri further discloses said loyalty benefit comprises a customer shipping program (par 86).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Sadri’s said loyalty benefit comprises a customer shipping program to Gao’s method for providing e-commerce information associated with an e-commerce transaction, to users of an electronic device. One would be motivated to do this in order to provide consumer with content available over a wide-area network, and methods, techniques, structures for determining whether to provide an alternate web page. 
Response to Arguments
Applicant Remarks filed on 12/2/2021 which include arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. Please note the addition of Choong et al. (20140200985) to the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/Primary Examiner, Art Unit 3621